DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.  Claims 1-5, 8-12 and 21 are the subject of this FINAL Office Action.  Claims 6-7 and 13-20 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants now amend claim 1 to require controlling the acoustic diffractive device; and claim 21 to require controlling generic acoustic field.  The amendment to claim 1 only changes the component controlled from the acoustic sources to the acoustic diffractive device; and the amendments to claim 21 reflect the scope of previous claim 1.

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-5, 8-12 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 16/356,286, in view of MELDE (US 2017/0348907). 
The instant claims are obvious over the conflicting claims because the conflicting claims and MELDE render the instant claims obvious.  Specifically, the conflicting claims teach:
1. An apparatus, comprising:
an acoustic source for directing an acoustic wave towards a workspace;
a variable acoustic diffractive device positioned in a path of the acoustic wave between the acoustic source and the workspace, the variable acoustic diffractive device comprising an array of elements each having independently variable acoustic properties; and
an electronic controller in communication with the acoustic source and the variable acoustic diffractive device, the electronic controller programmed to in a medium located in the workspace.

8. The apparatus of claim 1, wherein the medium is a precursor material curable upon exposure to a curing agent.

The instant claims are directed to:
1. An apparatus, comprising:
a precursor dispenser for dispensing a precursor material into a workspace;
one or more acoustic sources configured to direct acoustic waves towards the workspace to provide acoustic fields that arrange the precursor material in a three-dimensional shape in the workspace;
one or more sensors configured to detect a distribution of the precursor material in the workspace;
the acoustic diffractive device configured to alter the acoustic waves from the one or more acoustic sources to provide altered acoustic fields;
an electronic controller in communication with the precursor dispenser, the one or more acoustic sources, and the one or more sensors, the electronic controller being programmed to determine, based on the distribution of the precursor material detected by the one or more sensors and a predetermined threshold value, that at least one deviations in the distribution of the precursor material from the three-dimensional shape in the workspace is larger than a predetermined threshold value; and
in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace.

The only difference between the conflicting claims and the instant claims is that the conflicting claims do not explicitly teach dispenser for precursor material; nor in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in precursor material curable upon exposure to a curing agent,” and conflicting claim 20 which states this is for “3D printing system” with “curing device.”
As to “in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace,” MELDE teaches that this is a familiar technique used to create material distribution.  MELDE teaches adjusting acoustic waveform during shaping to achieve desired material distribution based on the 3D shape of the object to be formed (paras. 0005-0011, 0020-24).  
Thus, it would have been prima facie obvious to a person of ordinary skill before effective filing reading the conflicting claims in light of familiar prior art as to use of acoustic waves to create material distributions in 3D objects to arrive at the instant claims with a reasonable expectation of success.  
Response to Arguments
The Office is not persuaded of error by Applicants arguments in the Reply filed 07/22/2021 because the following fails to explain how the instant claims are patentably distinct from the conflicting claims: “Claims are amended, rendering the rejection moot.”  This is especially true for claim 21, where the subject matter has not been changed, and still requires the same subject matter as previous claim 1.  Claim 1 is now amended to recite “controlling . . . acoustic diffractive device.”  The conflicting claims explicitly recite “the electronic controller programmed to supply signals to cause the acoustic source to produce the acoustic wave and see also claims 15 and 20).  Thus, this rejection is maintained.

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-12 and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by MELDE (US 2017/0348907).
	As to claim 1, MELDE teaches an apparatus comprising precursor dispenser (Abstract), acoustic source (Abstract), sensor (para. 0069) and electronic controller in communication with the precursor dispenser, the one or more acoustic sources, and the one or more sensors (paras. 
	As to claims 1 and 3-4, MELDE teaches variable acoustic diffractive device with transducer (Fig. 5).
	As to claim 2, MELDE teaches array of transducers (para. 0003).
	As to claims 3-4, MELDE teaches variable acoustic diffractive device (Fig. 5).
	As to claims 8-10 and 21, MELDE teaches curing device controlled by controller (UV device; para. 0063).
	As to claim 11, MELDE teaches energy extrema (paras. 0008-0009, 0013, 0024, 0059, 0066).
	As to claim 12, MELDE teaches chamber (Figs. 1-4).
Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 
MELDE also teaches in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace (paras. 0010-11, 0020-24 (adjusting acoustic wave based on material distribution measurements to achieve desired shape)).  Although MELDE does not explicitly state “in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace,” yet a skilled artisan would understand from the adjustment teachings in MELDE that this encompasses as much

(Non-Final Office Action, 04/22/2021, pages 6-7).  Applicants fail to explain how paragraphs 0010-11 and 0020-24 do not teach “adjusting acoustic wave based on material distribution measurements [i.e. deviations] to achieve desired shape.”  The claimed “distribution of the precursor material” includes any type of distribution because the claims fail to define “material distribution.”  This includes shape, size, amounts, etc., which are taught in MELDE.  Furthermore, neither the claims nor the specification define “deviation in the [material] distribution”; thus, this encompasses any deviation (e.g. size, shape, amounts, temperature, etc.).  In fact, paragraphs 0010-11 and 0020-24 explicitly teach “adjustment of the wave-front image emitted from the acoustic source” based on acoustic source feedback from material distribution to create the desired shape.  In other words, a skilled artisan would understand 

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-12 and 21 are alternatively rejected under 35 U.S.C. § 103 as being unpatentable over MELDE (US 2017/0348907).
Alternative to the Section 102 rejection above, even if MELDE does not inherently teach that in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to dynamically adjust the acoustic fields to reduce the at least one deviation in the distribution of the precursor material from the three-dimensional shape in the workspace, yet a skilled artisan of common sense and ordinary creativity would have been motivated to measure material distributions, then adjust acoustic waves accordingly to achieve specific material distributions and shapes.  The purpose of using acoustic waves in MELDE is achieve material distribution for 3D object forms (Abstract and para. 0005, for example).  A skilled artisan applying the teachings of MELDE would want to apply feedback techniques to measure material distributions during forming and adjust acoustic sources accordingly to achieve desired material distribution according to the shape desired.  In prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar feedback techniques as suggested by MELDE to the acoustic-based 3D printing of MELDE in order to achieve better material distribution with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over MELDE (US 2017/0348907), in view of DEEGAN (US 5,546,360) and DEARDORFF (US 6,554,826).
	MELDE teach the elements of claims 1-4 as described above. 
	MELDE does not explicitly teach wherein the variable acoustic diffractive device comprises an electrorheological fluid and an array of electrodes.
	However, DEEGAN and DEARDORFF demonstrate that a skilled artisan would have been motivated to use the familiar electrorheological fluid and an array of electrodes with a reasonable expectation of success.  DEEGAN teaches electrorheological fluid based acousting steering which “is now finding a wide variety of applications can be used for acoustic lensing” (col. 1 lines 17-20).  Electrorheological fluid based acousting steering allows to enhance all the beams of an acoustic transducer array, which allows creation of plane waves (col. 3 line 65 – 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar rheological fluid-based acoustic devices to the acoustic-based 3D printing of the prior art in order to increase acoustic wave control with a reasonable expectation of success.
Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply filed 07/22/2021 because Applicants fail to address the Office’s arguments.  Applicants only argue that “the relied upon portions of the cited prior art have not been shown to suggest determining a deviation in the distribution of the precursor material from the three-dimensional shape in the workspace, calculating altered acoustic parameters, or controlling the acoustic diffractive device based on the altered acoustic field parameters as claimed.”  The Office explicitly stated that:
MELDE also teaches in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources to 

(Non-Final Office Action, 04/22/2021, pages 6-7).  Applicants fail to explain how paragraphs 0010-11 and 0020-24 do not teach “adjusting acoustic wave based on material distribution measurements [i.e. deviations] to achieve desired shape.”  The claimed “distribution of the precursor material” includes any type of distribution because the claims fail to define “material distribution.”  This includes shape, size, amounts, etc., which are taught in MELDE.  Furthermore, neither the claims nor the specification define “deviation in the [material] distribution”; thus, this encompasses any deviation (e.g. size, shape, amounts, temperature, etc.).  In fact, paragraphs 0010-11 and 0020-24 explicitly teach “adjustment of the wave-front image emitted from the acoustic source” based on acoustic source feedback from material distribution to create the desired shape.  In other words, a skilled artisan would understand from these paragraphs that MELDE teaches using the “deviation in the [material] distribution” gathered from the feedback data to adjust acoustic devices accordingly (including diffractive devices, paras. 0017-20).  Thus, the rejections are maintained because Applicants fail to address this argument.
	Applicants also fail to address the following argument from the Non-Final Office Action:
Alternative to the Section 102 rejection above, even if MELDE does not inherently teach that in response to determining that the deviations are larger than the predetermined threshold value, cause the one or more acoustic sources prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar feedback techniques as suggested by MELDE to the acoustic-based 3D printing of MELDE in order to achieve better material distribution with a reasonable expectation of success

Thus, the obviousness rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743